 Case 2:18-cr-00004-JPJ Document 94 Filed 05/29/20 Page 1 of 2 Pageid#: 418




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION

UNITED STATES OF AMERICA,                      )
                                               )      Case No. 2:18CR00004
                                               )
v.                                             )            OPINION
                                               )
CLAUDE GENE SLOAN,                             )      By: James P. Jones
                                               )      United States District Judge
                  Defendant.                   )

      Claude Gene Sloan, Pro Se Defendant.

      The defendant, Claude Gene Sloan, a federal inmate, initially filed this action

as a Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241. Given the nature

of Sloan’s claims, I found it appropriate to construe and consider his submission as

a second Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C.

§ 2255. I now conclude that his § 2255 motion must be dismissed as successive.

      Sloan pleaded guilty in this court on August 16, 2018, pursuant to a written

Plea Agreement, to possession of a firearm by a convicted felon, to manufacturing,

and possessing with intent to distribute, more than 100 marijuana plants, and to

distribution of marijuana. I sentenced Sloan on November 14, 2018, to a total term

of 144 months imprisonment. He did not appeal. In February 2019, Sloan filed a

§ 2255 motion that I denied as lacking merit.         United States v. Sloan, No.

2:18CR00004, 2020 WL 1672788 (W.D. Va. Apr. 6, 2020)
 Case 2:18-cr-00004-JPJ Document 94 Filed 05/29/20 Page 2 of 2 Pageid#: 419




      In the current petition, Sloan contends that I improperly enhanced his sentence

based on witnesses’ lies about Sloan being suspected of starting several fires. He

also complains that I called him a pyromaniac, based on these lies, and that the

sentence imposed violated the plea agreement.

      This court may consider a second or successive § 2255 motion only upon

specific certification from the United States Court of Appeals for the Fourth Circuit

that the claims in the motion meet certain criteria. See § 2255(h). Sloan has already

pursued a § 2255 motion. Because he offers no indication that he has obtained

certification from the court of appeals to file a second or successive § 2255 motion,

I must dismiss Sloan’s current action without prejudice.

      A separate Final Order will be entered herewith.

                                               DATED: May 29, 2020

                                               /s/ James P. Jones
                                               United States District Judge




                                         -2-
